DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDA (PGPUB: 20190378270) in view of Douady-Pleven (PGPUB: 20200267339).

Regarding claim 1 and 16, IDA teaches an electronic apparatus comprising: 
a memory storing one or more instructions; and a processor, electrically connected to the memory, and configured to execute the one or more instructions (see Fig. 1, paragraph 30, the processing circuitry 141 includes a processor (not illustrated) and a memory such as read only memory (ROM) or random access memory (RAM) as hardware resources. The processing circuitry 141 has an input function 1415 and a noise reduction function 1417. Various functions performed by the input function 1415 and the noise reduction function 1417 are stored in various storage circuitry such as a storage apparatus (not illustrated) or a memory in the form of programs that are executable by a computer) to: 
obtain, from an input image, a noise map corresponding to the input image (see Fig. 3, item 102);
provide the input image to an input layer of a learning network model including a plurality of layers, the learning network model being an artificial intelligence (AI) model that is obtained by learning (see Fig. 3, items 104 and 105), through an Al algorithm, a relationship between a plurality of sample images (see Fig. 4, paragraph 46, using many learning data before implementing the noise reduction function 1417; the non-noise image, the noise correlation map 102, and the noise-containing image are generated as a set of learning data), a respective noise map of each of the plurality of sample images (see Fig. 4, paragraph 46, the weighting coefficients are learned so that the output image obtained when the image containing noise (hereinafter referred to as a noise-containing image) and the noise correlation map are input is closer to the denoise image), and an original image corresponding to the plurality of sample images (see Fig. 4, paragraph 46, the image without noise (hereinafter referred to as a non-noise image) and the noise correlation map 102 are prepared. Next, Gaussian noise having the pixel value of the noise correlation map 102 as the standard deviation is added to a plurality of pixel values in the non-noise image to generate a noise-containing image); 
provide the noise map to at least one intermediate layer among the plurality of layers (see paragraph 205, the noise correlation map (transmission length map or transmission length reconstruction image) correlated with noise included in the medical image or the intermediate image, input the medical image or the intermediate image and the noise correlation map to the learned model, and generate the denoise image, in which the noise of the medical image or the noise of the intermediate image is reduced, by using the learned model); and 
obtain an output image based on a result from providing the input image and the noise map to the learning network model (see Fig. 2-4, paragraph 40, the processing circuitry 141 holds the signal 106 output from the CNN 105 by the noise reduction function 1417 as the vector format 107a indicating pixel values (z.sub.1, z.sub.2, . . . , z.sub.N) of the denoise image 108 in the output layer 107. The processing circuitry 141 generates the denoise image 108 by rearranging a plurality of components in the vector format 107a as the pixels. The processing circuitry 141 outputs the denoise image 108). 
However, IDA teaches the noise correlation map, but does not expressly teach the noise map.
Douady-Pleven teaches that a noise map for a noise reduced image (e.g., an image resulting from combination of the current image with the recirculated image) may be determined based on the estimates of noise levels for the current image, estimates of noise level for the recirculated image (e.g., from a previous noise map), and a set of mixing weights that is used to determine the noise reduced image. The resulting noise map may be recirculated (e.g., fed back) with noise reduced image for combination with a next current image in the sequence of the images (see paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 11, the combination teaches wherein the processor is further configured to: 
obtain an object region from the input image (see IDA, Fig. 1, paragraph 36,  when contrast correction of different characteristics is performed for each partial region of the image with respect to the noise reduction target image 101, each of the pixel values in the noise correlation map 102 corresponds to a correction value in the contrast correction); 
adjust a feature of the object region by providing information on the object region to the learning network model, and obtain the output image based on the feature of the object region adjusted (see Douady-Pleven, Fig. 1, paragraph 136, the front image signal processor 510 may output a high resolution frame, one or more downscaled, or reduced, resolution frames, such as a 1/2.times.1/2 resolution frame, a 1/4.times.1/4 resolution frame, a 1/8.times.1/8 resolution frame, a 1/16.times. 1/16 resolution frame, a 1/32.times. 1/32 resolution frame). 

Regarding claim 14, the combination teaches wherein the learning network model is a model for de-noising an image (see Fig. 1, paragraph 37, the CNN 105 recursively repeats the conversion of the combination data 104, that is, performs the forward propagation process by using the combination data 104 as the input and outputs the converted signal 106 to the output layer 107. Using the converted signal 106, the output layer 107 outputs a signal (hereinafter referred to as a denoise image) 108 in which the noise of the noise reduction target image 101 is reduced).

 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDA (PGPUB: 20190378270) in view of Douady-Pleven (PGPUB: 20200267339), and further in view of GALLAGHER-GRUBER (PGPUB: 20210090238).

Regarding claim 12, the combination does not expressly teach wherein the processor is further configured to: 
obtain a background region from the input image; adjust a feature of the background region by providing information on the background region to the learning network model, and obtain the output image based on the feature of the background region adjusted.
GALLAGHER-GRUBER teaches that the pixel extractor is configured to perform background removal on the image to leave only the pixels that are part of candidate respirable particles (ie may or may not be the target respirable particles--this is determined by the feature extractor step 260 discussed below). The pixel extractor may use machine learning techniques, background filtering, or diffusion filtering techniques. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by GALLAGHER-GRUBER for providing that the pixel extractor may use machine learning techniques, background filtering, or diffusion filtering techniques to reduce image noise whilst preserving significant features or parts of the image, as obtain a background region from the input image; adjust a feature of the background region by providing information on the background region to the learning network model, and obtain the output image based on the feature of the background region adjusted. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDA (PGPUB: 20190378270) in view of Douady-Pleven (PGPUB: 20200267339), and further in view of PETROVA (PGPUB: 20180322614).
  

PETROVA teach that the high-resolution image obtainer 104 may obtain an RGB high-resolution image 20 by calculating pixels of a high-resolution image, based on the set of low-resolution images, the set of selected filters, and the set of integer pixel shifts. The operation of obtaining the RGB high-resolution image 20 may be performed (see Fig. 1, paragraph 75). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by PETROVA for providing the high-resolution image obtainer 104 may obtain an RGB high-resolution image 20 by calculating pixels of a high-resolution image, based on the set of low-resolution images, the set of selected filters, and the set of integer pixel shifts, as wherein the learning network model is a model for upscaling a resolution of an image. Therefore, combining the elements from prior arts according to known methods and technique, such as the high-resolution image obtainer 104 may obtain an RGB high-resolution image 20, would yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667